Title: To George Washington from William Stephens Smith, 27 November 1782
From: Smith, William Stephens
To: Washington, George


                  
                     Sir.
                     Dobbs’s ferry 27th Novr 1782
                  
                  Agreable to your Excellency’s Orders, I have visited the posts below, from whence I have this instant return’d, the wheather, since I arrived here, being remarkably dull, put it out of my power to report, before, with that accuracy that you wish—I lay last night with 12 men between fort Lee & Bulls ferry, the Troops on the Island were remarkably quiet, & but two small fires to be seen, one kept by a Water Guard encamp’d in 9 tents & one marque upon the point obliquely in front of fort Washington, where in 76 we erected a half-moon Battery, & the other, in rear of Cartrights House inclining towards the entrance (by water) of McGowen’s Pass.
                  As soon as it was light this morning, I tooke post above fort Lee, & remain’d there untill I had satisfy’d myself with respect to every thing exposed to view—within the work at fort Washington is a large Barrack, with 3 Stack of Chimnies, & a House in its rear, which I suppose  is occupied by the Officers Station’d in the fort—the construction of the fort, I presume your Excellency is acquainted with, it is defended by a ditch, & strong pointed Pallisadoes thickly planted in the face of the work nearly horizontal, part of the right Curtain of the salient Angle towards the City appears to be considerably defaced & neglected, it is defended by three Embrazures & the five of the opposite Curtain, only viewing it obliquely, I cannot assent whether they are furnish’d with Cannon or not—the Gorge of the work fronts the City, & is upon the right of the rentrant Angle, it is large, & the ditch appears filled at its entrance, the Barracks fronts Kings bridge, in which front appears their parade for roll-call &c.—the Esplanade must be small when we consider the proportion the Barracks bear to the work—If an attack should be made upon an unexpected Quarter I think confusion must ensue, in consequence of the Houses occupying the Centre, & the troops pressing to the point of attack thro’ a contracted space.
                  The fort in front that supports the left of the Barrier appears in good order—Near the blue Bell are Hutts in line, & two marques—as they kindled their fires I traced the smoak, & discovered Hutts on the left of the fort, from the Idea I have of the ground, I immagine these Hutts run parallel to the road between fort Washington & Laurel Hill, the Chimnies are to be seen the whole distance, except where the sumit of the Hill & the work intercepts the view—there is also a Barack near the Barrier, standing some distance from & at right angles with the last of the Hutts mentioned, this has 5 stack of Chimnies and appears new.  I could discover but very little of any of the works on laurel Hill, I observed two Centinels on works over & some distance from fort washington, with a small number of Hutts, irregularly built—the Centinels appear to be Hessian.
                  From the Blue Bell to Cortrights or the Brick House, there are no troops, not even a pickett or a Centinel, that I could discover—there appear to be officers quarter’d at this House, & 5 very small Hovels in different parts of the open field in rear, but do not appear as a guard or to have any particular business, or connection with the House—on the west of the road about 200 yards upon the right in front of the house are barracks, that are partly screen’d from the view by a Hill.  In The House where General Greene quarterd in 76 appears to be occupied by officers, & from the south side of the Hill facing it, where we fortify’d after the action of the 16th of Septr 76 regular Smoaks arose in the morning & continued, from this I conclude there are Baracks there also.  The Hollow way across the Island is entirely open & free from troops—The western face of the Island is free from troops excepting the two small guards mentioned—The guard on the shore in rear of Cortrights, appears to furnish but one Centinel & the water guard I belive, rely upon the vigilence of their boats & ships for their security—From the smoaks that arose I am of opinion, there is another Cantoonment somewhere near the 7 mile stone.
                  Under these Circumstances the most favourable place for landing in case of an attack, is upon a small flatt, about midway between Morris’s House and Cortrights, where by all the troops, excepting those, immediately in the vicinity of the forts, will be thrown a considerable way in rear, & no apparent difficulty with respect to picketts or Centinels, in short, the passage from this flatt to the defaced angle of fort washington is open, & perhaps sufficiently in rear of the troops at the Blue bell, to pass unobserved, should not the alarm take, previous to our arrival at that point—The advance upon laurel Hill may be less difficult, as there is more ground between the front of the troops & the margin of Harlem Creeck, than there is from their rear, to the No. River, but the nature of the ground is such, that I was not able to fix an opinion only on conjecture.
                  The two ships lay opposite Spiten-Devil, & a Brig. under fort Washington, whose Station is unsettled—The ships seem equally to divide the distance from Shore to Shore, and in their present position, I think it scarcely possible for a single boat to pass unobserv’d, this however I shall attempt, & land upon the Island, & reconnoitre towards fort Washington, as far as prudence will Justify; provided it meets with your Excellency’s approbation.
                  There are four ships lay at the mouth of the river & several heavy guns fir’d at the Hooke; between 10 & 11 A.M. one of the ships fired 10 Guns destinctly, this I observ’d but cannot account for.
                  I am under the necessity of observing that keeping my Horses without a forage master is very expensive & I am out of Cash—I am with the greatest respect Your Excellency’s most devoted & obliged Servt
                  
                     W.S. Smith Lt Colo.
                     
                  
                Enclosure
                                    
                     
                         c.27 November 1782
                     
                     If the Plan for the surrender of the advanced Post of the Refugees, with the Guardship should take place, I would beg leave to state to your Excellency my Ideas of the advantage that may be taken of the consequent situation of the Enemy & hope the Liberty will be excused—The surrender of the Post will give us the fullest command of the shore opposite fort Washington,  the surrender of the ship, the command of the navigation—allowing these Circumstances to take Place, will it not be in our Power to possess ourselves of the forts Washington & George on laurel Hill—(the real Garrisons of which do not at present consist of more than one hundred men each) provided the strength of the Army should justify a movement to the heights of Kings bridge to cover the enterprize—The Plan that strikes me at present is that on the day previous to the surrender of the Post & ship—a well chosen Detachment of about one thousand men should embark at west Point in flat bottom’d Boats to proceed on that day to stoney Point & from thence in the Evening under the Jersey shore untill within sight of the ship—there to wait a signal that may be agreed upon from the ship for their advance—when they will proceed with all possible dispatch as far as fort lee & strik immediately across to the landing in front of Roger Morris’s House distant from fort Washington about 800 yards—the party will on their landing (which I will suppose effected before the dawning of the Day) divide themselves into two parties of 500 each & by a rapid movement possess themselves of the forts above mentioned—the lower post would of consequence fall & we remain in full possession of that Part of york Island—Which either for the purpose of taking the Garrisons & Stores and destroying the works, or making an important lodgement on the Island—may perhaps appear of sufficient consequence to justify the attempt—For if the siege of New York cannot be carried on this season nor no important movement call our attention to another Quarter—the stroke if compleated will give a very pretty Lustre to our Arms—If the Seige should be determined upon the Situation of the army by the time this can take effect will I should immagine be sufficient to secure the possession of the Post untill, other matters present themselves to justify a further movement—I have omitted mentioning the movements of the main army as that must naturally take Place in such a Manner as to appear on the heights of Kings bridge by day Light in the morning that the plan is executed—The objections that arise, are that the surrender of the refugee Post may be a decoy on the part of the enemy, if so, I think they may be made to suffer for it—it will consist according to the best information I can obtain, of about 350 Men, after fixing with the officer commanding the night it is to be surrenderd inform him that possession will be taken with 150 men under the command of Colo. Dayton—the reason why I would fix upon so small a number is, that if they mean to capture the Party, their being so small may possibly induce them, to permit their enterence at least into their abatis, immagining thereby more effectually to secure the whole—not having anything material to dread from so small a number—this Party should advance for that Purpose, supported at the distance of about two hundred yards by the Jersey and York Brigades commanded by Colos. Ogden and Cortlandt—that in case resistance should be made these troops should advance and carry it by assault punishing the Villians with the utmost severity.
                     A question now arrises what will become of the thousand Men who wait the signal from the ship, I will Observe that their advance will not be further than the Point that projects from the Block House at Dobbs’s ferry excepting two Boats advanced of each other for the Purpose of observing more accurately the signal from the ship and conveying it to the troops—this signal may be from the ship by a lanthorn suspended at the fore-yard Arm & convey’d by dark lanthorns from the Stern of the advanced boats, upon which the Troops will advance & proceed upon the Enterprize as above stated—another Objection may be here stated, that the Enemy may probably have address enough previous to the advance upon the Block House to throw out the signal mentioned and the troops by the consequent advance be inevitably lost—to Obviate this I will observe that they must not be acquainted with the signal nor the Plan’s extending further than the Refugee Post—that a trusty observing Officer, should dress himself in soldier Cloathing & desert from the post at the Block House at Dobbs’s ferry to the Refugees about ten Day’s or a fortnight before the Plan is to be executed—Ward must take this Person as a servant, which if his designs are what he expresses He will not hesitate in doing—as Ward proposes to board the ship in Person this officer will attend him & after they are in full Possession inform him that this signal is to be made for two boats crews to come on board for the purpose of defending and navigating the ship up the River—Should the Whole of the Plan from Some unforeseen event fail there can be no hazard with respect to the troops for the Jersey & York Brigades will be sufficient to secure their marching to Tapan or the Block House  where the troops from the boats may land and in conjunction march to Kings ferry or move by Water as Circumstances may at the Period seem most adviseable.
                     
                  
                  
               